Citation Nr: 1710063	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which assigned the Veteran a 10 percent initial disability rating for bilateral hearing loss, effective May 26, 2006.  The Veteran subsequently appealed and in August 2011, the Board remanded the matter of entitlement to an increased initial rating for bilateral hearing loss for further development.  

In April 2012, the Board denied the Veteran's claim for entitlement to an increased initial rating and referred the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for further action.  However, in December 2012, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand filed by both parties and modified the Board's April 2012 decision to the extent that it referred the Veteran's TDIU claim, rather than remand it.  The Board further remanded the matter in April 2013.

The Board denied the Veteran's claim for entitlement to a TDIU in December 2014 decision.  However, this decision was vacated in May 2016 upon the Court's determination that the Board did not ensure compliance with its April 2013 remand or provide an adequate statement of reasons or bases in its December 2014 decision.  This matter has since been returned to the Board for readjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to a TDIU due to his service-connected disabilities.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

In making this determination, the Board is cognizant that the Veteran's claim has been the subject of prior remands.  However, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Such a duty obligates VA to obtain any records that may be relevant to a veteran's claim.

Here, review of the record indicates that there may be Social Security Administration (SSA) records relevant to the Veteran's claim.  In a December 2016 private vocational assessment, it was reported that the Veteran has been unemployed since 2008, when he was "forced to apply for early Social Security Retirement."  However, in January 2017, the Veteran's representative provided an SSA Earnings Record which indicates that the Veteran has received SSA earnings since 1968.  

As it is unclear whether said earnings qualify as SSA disability benefits, the Board finds that a remand is warranted such that the Veteran's SSA records may be obtained.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from January 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain from the SSA all records associated with the Veteran's receipt of benefits.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




